Citation Nr: 0521350	
Decision Date: 08/08/05    Archive Date: 08/19/05

DOCKET NO.  99-04 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation 
under the provisions of 38 U.S.C.A. § 1318 (West 2002).  

3.  Entitlement to Dependent's Educational Assistance under 
38 U.S.C.A. Chapter 35 (West 2002).  


WITNESSES AT HEARING ON APPEAL

Appellant, her daughter and her brother-in-law



ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from February to June 1954.  
He passed away in December 1997, and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi that denied the appellant's claims of 
entitlement to Dependency and Indemnity Compensation (DIC), 
based on service connection for the cause of the veteran's 
death and the provisions of 38 U.S.C.A. § 1318, and 
entitlement to Dependent's Educational Assistance under 
38 U.S.C.A. Chapter 35.  The appellant perfected a timely 
appeal of these determinations to the Board.

In September 2000, the Board denied the appellant's claims.  
She appealed to the United States Court of Appeals for 
Veterans Claims (Court).  That Court vacated the Board's 
decision and remanded the matters to the Board so it could 
consider the impact of the Veterans Claims Assistance Act of 
2000 (VCAA).  

In May 2002, the Board again denied the appellant's claims.  
The appellant again appealed to the Court.  While the case 
was pending at the Court, the appellant's attorney and the VA 
Office of the General Counsel filed a joint motion to vacate 
the Board's May 2002 decision and to remand the veteran's 
claim for readjudication.  In an April 2003 Order, the Court 
granted the joint motion, vacated the Board's decision, and 
remanded the appellant's claim to the Board for 
readjudication.  

In this regard, the Board notes that in October 2002, the 
appellant appointed an attorney named D.J.L. as her 
representative before the Board and before the Court.  In 
November 2003, the Board granted Ms. L's constructive motion 
to withdraw as the appellant's representative, and advised 
the appellant (by letter) that she could select another 
representative.  To date, the appellant has not done so.

In January 2004, the Board remanded the matter to afford the 
appellant a hearing before a traveling Member of the Board 
(now known as a Veteran's Law Judge).  In April 2005, the 
appellant, her daughter and her brother-in-law, testified at 
a hearing conducted before the undersigned Veterans Law Judge 
at the local VA regional office.  At the hearing, the 
appellant submitted additional evidence accompanied by a 
waiver of RO consideration.  This evidence will be considered 
by the Board in reviewing this appeal.  

Having afforded the appellant a hearing before the Board, the 
case has now been returned to the Board for further appellate 
review, consistent with the April 2003 Order of the Court and 
the joint motion.

Lastly, a review of the record discloses that the appellant 
filed a claim for accrued benefits based on the veteran's 
claims for service connection (for a respiratory condition, 
to include bronchitis and emphysema; a seizure disorder, to 
include black outs; a heart condition; a skin condition, to 
include cysts; an eye condition; and a nervous condition), as 
they were pending at the time of his death.  As explained in 
detail below, this matter is referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

After a careful review of the record, the Board finds that 
this matter must be remanded for additional development and 
adjudication.

First, in the April 2003 joint motion and Court Order, the 
appellant and the VA Office of the General Counsel agreed 
that appellant's case should be remanded for compliance with 
38 U.S.C.A. § 5103(A)(c)(2), (3) and Bell v. Derwinski, 2 
Vet. App. 611 (1992). Specifically, the joint motion and 
Court Order noted that the veteran's claims file contains a 
Report of Contact from the VA Medical Center dated April 12, 
2000, which states "[The veteran's] seven volumes of medical 
and two volumes of administrative records will be held in the 
legal file."  The joint motion and Court Order then go on to 
state that neither the claims file nor the May 2002 Board 
decision contains a response, explanation, or clarification 
of the April 2000 notation.  

In this regard, the Board notes that the April 2000 Report of 
Contact also refers to records of the veteran possibly 
located at the Federal Records Archive Center in East Point, 
Georgia.  The April 2000 Report notes that the VA Medical 
Center contacted the Center on the appellant's behalf, but 
was told that the Center could fulfill a request only from 
the RO or the National Personnel Records Center.  The record 
indicates that the RO followed up on this request, as set 
forth in an August 2000 letter from the Board to the 
appellant, along with many many other requests by the 
appellant in this case.  No additional records were retrieved 
as a result of the search and the appellant was informed in 
writing.

Based on the foregoing, this matter must be remanded.  
Consistent with the April 2003 joint motion and Court Order, 
the RO should contact the signatories to the April 2000 
Report of Contact at the VA Medical Center and request 
clarification regarding the seven volumes of medical and two 
volumes of administrative records mentioned in the Report.  
Specifically, the RO should (i) clarify whether these records 
exist and if so, (ii) are they located in a "legal file" at 
the VA Medical Center, (iii) are they otherwise located 
somewhere else at the VA Medical Center, or (iv) have they 
already been associated with the veteran's claims file?  The 
RO should associate any of these records relevant to the 
appellant's claim that have not already been associated with 
the veteran's claims file.  In this regard, the Board notes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered to be 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Pursuant to the VCAA, VA must obtain these 
outstanding records.  See 38 U.S.C.A. § 5103A(b-c) (West 
2002); 38 C.F.R. § 3.159(c) (2004).  

Second, in testimony before the Board, the appellant and her 
brother-in-law stated that the veteran had been struck in the 
head with the butt of a rifle.  This injury, they contend, 
led to a cerebral vascular injury and to a seizure disorder.  
They contend that these medical problems, and perhaps other 
medical conditions from the veteran's service in 1954, may 
have contributed substantially or materially to the veteran's 
death in December 1997 from cardiac arrest due to 
consequences of myocardial infarction and cardiomyopathy 
(with underlying causes of death also being diabetes mellitus 
and chronic obstructive pulmonary disease (COPD)).  

The veteran's medical records in this case reveal that in 
September 1954 the veteran stated that he had been struck 
about the left ear by an M-1 rifle in basic training in May 
1954.  The record also reveals that by 1977-78, the veteran 
had developed a seizure disorder, to include possible 
epilepsy, secondary to an old cerebral vascular accident.  By 
this time, the veteran had also developed hypertensive 
cardiovascular disease.  No examination, however, was 
conducted to determine the question of service connection for 
the cause of the veteran's death.  Upon remand, therefore, 
the Board finds that the RO should request a medical opinion 
in order to decide the merits of the appellant's appeal, 
which must specifically include determining whether it was at 
least as likely as not that the veteran's myocardial 
infarction and cardiomyopathy, and his diabetes mellitus and 
COPD, were related to, caused by or had their onset during 
his period of service, or whether a medical condition of 
service origin contributed substantially or materially to the 
cause of his death. 

Next, the Board notes that the joint motion and Court Order 
dated April 2003 found that VA had not provided adequate 
notice to the appellant, pursuant to the VCAA, of the 
information and evidence necessary to substantiate her claims 
and which portion of such information or evidence is to be 
provided the appellant and which portion must be provided by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).  In the April 
2005 hearing before the Board, the undersigned Veteran's Law 
Judge attempted to cure this deficiency by informing the 
appellant of the specific elements of each of her claims and 
what information and evidence she needed to provide in order 
to succeed in her claims.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  Nevertheless, because this case is being 
remanded on other grounds, the RO should send the appellant 
and her representative, if any, a letter with respect to her 
claims that complies with the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

Finally, the information of record reflects that the veteran 
filed an Application for Compensation or Pension (VA Form 21-
526) in February 1978, seeking VA benefits for several 
conditions, including a respiratory condition, to include 
bronchitis, a seizure disorder, to include black outs, a 
heart condition, back cysts, and a nervous condition.  In 
September 1979, the veteran amended his application to 
include claims for service connection for an eye condition, 
bronchitis and emphysema, a cyst, and a nervous condition.  
In this context, the Board notes that in the February 1978 
application form, the veteran filled out section 27 
indicating that he was seeking compensation for disabilities 
incurred in service.  See 38 C.F.R. § 3.151 (2004) (claim for 
compensation may be considered a claim for pension and vis 
versa, with the greater benefit granted unless the lesser 
benefit is specifically elected by the claimant).  While the 
RO adjudicated the veteran's claim as a claim for entitlement 
to a permanent and total disability rating for non service-
connected pension purposes, which was eventually granted in 
October 1980, the veteran's alternate claims for service 
connection have never been formally adjudicated and therefore 
remained pending at the time of the veteran's death in 
December 1997.  See 38 C.F.R. § 3.160 (2004); see also 
38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2004).

The Board also observes that the appellant has met the one 
year filing requirement under 38 U.S.C.A. § 5121(c) (West 
2002) by submitting a claim for accrued benefits in January 
1998, shortly after the veteran's death.  Thus, the 
unadjudicated claims of entitlement to service connection for 
a respiratory condition, to include bronchitis and emphysema; 
a seizure disorder, to include black outs; a heart condition; 
a skin condition, to include cysts; an eye condition; and a 
nervous condition, each for purpose of accrued benefits, have 
been referred to the RO for appropriate action.

The Board notes, however, that the outcome of the 
unadjudicated claims for service connection, for purposes of 
accrued benefits, could materially affect the result of the 
currently certified appeal on the claims for DIC.  See Green 
v. West, 11 Vet. App. 472, 476 (1998), (citing Vettese v. 
Brown, 7 Vet. App. 31, 34-35 (1994)); VAOPGCPREC 6-99, 64 
Fed. Reg. 52375 (1999).  As such, because the resolution of 
the claim for accrued benefits could materially impact the 
result of the appellant's current claims for DIC, these 
claims are inextricably intertwined and a Board decision on 
appellant's claims for DIC at this time would be premature.  
See Harris v. Derwinski, 1 Vet. App. 180 (1991); see 
generally Moffit v. Brown, 10 Vet. App. 214, 222 (1997).  
Therefore, the issues concerning entitlement to accrued 
benefits should be resolved prior to a final appellate 
decision on the claims for DIC.  See also Hoyer v. Derwinski, 
1 Vet. App. 208, 209-210 (1991).

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  With respect to the claims of 
entitlement to DIC based on service 
connection for the cause of the veteran's 
death and the provisions of 38 U.S.C.A. 
§ 1381, and entitlement to accrued 
benefits based on pending claims for 
service connection, the RO should send 
the appellant and her representative, if 
any, a letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The 
letter should explain, what, if any, 
information and (medical and lay) 
evidence not previously provided to VA is 
necessary to substantiate each of the 
appellant's claims.  The letter should 
indicate which portion of the evidence, 
if any, is to be provided by the veteran 
and which portion, if any, VA will 
attempt to obtain on her behalf.  The 
letter should also request that the 
appellant provide any evidence in her 
possession that pertains to the claims.

2.  The RO should contact the Jackson, 
Mississippi, VA Medical Center, and 
specifically the signatories to the April 
2000 Report of Contact, and request 
clarification regarding the "seven 
volumes of medical and two volumes of 
administrative records" mentioned in 
that Report.  Specifically, the RO should 
(i) clarify whether these records exist 
and if so, (ii) are they located in a 
"legal file" at the VA Medical Center, 
(iii) are they otherwise located 
somewhere else at the VA Medical Center, 
or (iv) have they already been associated 
with the veteran's claims file?  The RO 
should associate any of these records 
relevant to the appellant's claim that 
have not already been associated with the 
veteran's claims file.  The RO should 
also request all treatment records and 
examination reports relevant to the 
appellant's claims at this facility, 
dated since the veteran's discharge from 
service.  The aid of the appellant in 
securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing. 

3.  The RO should refer the veteran's 
claims folder to a VA physician with 
appropriate expertise to be reviewed for 
the purpose of providing a medical 
opinion.  It is imperative that the 
reviewing physician  who is designated to 
examine the claims folder reviews the 
medical records contained in  claims 
folder,  and acknowledges such review in 
the medical opinion report.  Based on a 
review of the veteran's medical history 
and with consideration of sound medical 
principles, the reviewing physician is 
asked to address the following questions:

(a).  It is at least as likely as not (50 
percent probability or more) that the 
veteran's diabetes mellitus had its onset 
during his period of service from 
February 1954 to June 1954; or, was 
manifested within one year from June 
1954; or, was otherwise etiologically 
related to any incident that occurred 
during his period of service.

(b).  It is at least as likely as not (50 
percent probability or more) that the 
veteran's chronic obstructive pulmonary 
disease had its onset during his period 
of service from February 1954 to June 
1954; or, was otherwise etiologically 
related to any incident that occurred 
during his period of service. 

(c).  It is at least as likely as not (50 
percent probability or more) that the 
veteran developed a heart disorder during 
his period of service from February 1954 
to June 1954; or, manifested such a 
disorder within one year from June 1954; 
or, was such a disorder otherwise 
etiologically related to any incident 
that occurred during his period of 
service?

(d).  It is at least as likely as not (50 
percent probability or more) that the 
veteran developed a disability manifested 
by a cerebral vascular injury during 
February 1954 to June 1954; or, was such 
a disability otherwise etiologically 
related to any incident of service, 
namely the veteran having been struck 
about the left ear by a rifle in May 
1954?

(e).  It is at least as likely as not (50 
percent probability or more) that the 
veteran developed a seizure disorder 
during his period of service from 
February 1954 to June 1954; or, 
manifested such a disorder within one 
year from June 1954; or, was such a 
disorder otherwise etiologically related 
to any incident of service, namely the 
veteran having been struck about the left 
ear by a rifle in May 1954?

(g).  It is at least as likely as not (50 
percent probability or more) that any 
disease or injury of service origin 
contributed substantially or materially 
to the cause of the veteran's death from 
cardiac arrest due to consequences of 
myocardial infarction and cardiomyopathy 
(with the underlying causes of diabetes 
mellitus and chronic obstructive 
pulmonary disease).

The examiner should set forth the 
complete rationale for any conclusions 
drawn or opinions expressed, in the 
record, in a legible report.

4.  The RO should formally adjudicate the 
issues of entitlement to service 
connection for a respiratory condition, 
to include bronchitis and emphysema; a 
seizure disorder, to include black outs; 
a heart condition; a skin condition, to 
include cysts; an eye condition; and a 
nervous condition, each for purpose of 
accrued benefits, based on the evidence 
on file at the time of the veteran's 
death.

5.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should re-adjudicate the 
issues of entitlement to service 
connection for the cause of the veteran's 
death, and entitlement to Dependency and 
Indemnity Compensation under the 
provisions of 38 U.S.C.A. § 1318, in 
light of all pertinent evidence and legal 
authority.

If the benefits sought on appeal remain adverse to the 
appellant, or if a timely notice of disagreement is received 
with respect to any other matter, including any additional 
issue raised by and on behalf of the appellant, the RO should 
furnish a statement of the case/supplemental statement of the 
case on all issues in appellate status, and the appellant and 
her representative, if any, should be given an opportunity to 
respond.  Thereafter, the case should be returned to the 
Board for further appellate consideration.  In taking this 
action, the Board implies no conclusion, either legal or 
factual as to the ultimate outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



